  Case 3:18-cv-00260-KAD Document 103 Filed 09/09/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD. ,
TRIKONA ADVISERS
LIMITED,

             Plaintiffs,                               CASE NO: 18-CV-00260 (KAD)

VS.

ADLER POLLOCK & SHEEHAN,                               SEPTEMBER 9, 2020
P.C., MICHAEL GILLERAN,

                      RENEWED MOTION OF ANDREW B. BOWMAN
                           TO WITHDRAW APPEARANCE FOR
                      ALL PLAINTIFFS AND COUNTERDEFENDANTS

        Pursuant to Local Rule 7(e) of the Local Rules of Civil Procedure, the undersigned

counsel, Andrew B. Bowman, renews his motion to withdraw his appearance for the

plaintiffs-counterdefendants Aashish Kalra, Asia Pacific Ventures Ltd. , and Trikona Advisers

Limited for the following reasons:

        1.        Since the date of the original Motion to Withdraw May 21, 2020 and the

Court's Order of May 22, 2020, undersigned counsel has had no communication from the

plaintiffs that include Mr. Kalra individually, Mr. Kalra in behalf of Asia Pacific and Mr.

Kalra in behalf of Trikona Advisers, Limited. Undersigned counsel cannot discharge his duty

as an attorney, even as local counsel, without any communication or authorization by the

clients either to take action or not to take action.

        2.       Undersigned counsel is in an untenable position and should not be compelled

to maintain his appearance for the plaintiffs when he has no communication with the plaintiff-
  Case 3:18-cv-00260-KAD Document 103 Filed 09/09/20 Page 2 of 5




clients or their representative, Mr. Kalra, and does not receive any communication with

respect to this case from attorney Richard Schrier who has appeared for the plaintiffs in this

action on May 21 , 2020.

       3.      Since undersigned counsel cannot serve any meaningful function in this case,

maintaining an appearance solely for the purpose of receiving service of process and

pleadings serves no useful purpose smce attorney Schrier currently receives all

communications from the court and opposing counsel through the CMECF electronic filing

system and PACER.

       4.      On May 22, 2020 this Court denied counsel's Motion to Withdraw absent new

local counsel appearing in this case as required under Local Rule 83 .1 (c) or (2) a finding of

good cause by the Court, upon motion by attorney Schrier, that the requirement of local

counsel may be waived. The problem in this case is that attorney Schrier, in behalf of the

plaintiffs-counterdefendants, has taken a hostile and antagonistic position against undersigned

counsel as illustrated by his claim in behalf of the plaintiffs that the sanction imposed by the

Court be paid by undersigned counsel rather than the plaintiffs.

       5.      Undersigned counsel has not only conscientiously represented the plaintiffs-

counterdefendants within the Rules of Professional Conduct and the Rules of this Court but

has refrained from taking an antagonistic or hostile position toward either the plaintiffs or

attorney Schrier. As the Court will recall, in the November 2019 telephonic conference call,

undersigned counsel, when asked by the Court, declined to say anything negative about the

plaintiffs-clients regarding discovery. However, in light of attorney Schrier' s and plaintiffs'

claims, if the Court wishes to get undersigned counsel' s perspective on the history regarding

discovery, the Court should find a waiver of the attorney-client privilege and enter an Order

                                               2
  Case 3:18-cv-00260-KAD Document 103 Filed 09/09/20 Page 3 of 5




requiring the undersigned counsel to respond. In the absence of such a waiver and order, the

Rules of Professional Conduct prohibit undersigned from responding.

        6.     Since withdrawing counsel has acted within the Rules of Professional Conduct

at all times and has refrained from taking a position which could in any way harm Mr. Kalra,

Asia Pacific or Trikona, requiring undersigned counsel to continue as local counsel in name

only violates the spirit and the letter of Local Rule 83 .1 (c) and there is good cause in the

absence of a waiver by attorney Schrier to grant this renewed Motion to Withdraw.

        7.     Undersigned counsel is an experienced attorney with great respect for this

Court and its Rules, but there is a limit to what an attorney should be subjected to without

being able to defend himself. That limit was reached in May, but the Court declined to grant

the Motion to Withdraw. Subsequently, undersigned anticipated that new counsel would

appear, but that has not happened for reasons only known to plaintiffs and attorney Schrier. It

is only for that reason that this Renewed Motion to Withdraw has not been filed until this

date.

        8.     There is presently an issue set forth in an email by attorney Diemand on

September 8, 2020 at 9:22 p.m. stating that he has not heard back regarding scheduling

plaintiffs' deposition of defendants' expert and the issue of an amendment to the current

Scheduling Order.     Although undersigned is a recipient of the email, undersigned is

completely without any knowledge as to what goes into the decision-making process

involving attorney Schrier or the plaintiffs in this case, and undersigned is therefore unable to

respond in any way to attorney Diemand' s email.

        9.     This situation is intolerable and cannot continue.




                                               3
  Case 3:18-cv-00260-KAD Document 103 Filed 09/09/20 Page 4 of 5




                                                  NOTICE

       Undersigned counsel is serving by electronic transmission the following Notice to

Aashish Kalra individually, Aashish Kalra as the owner of Asia Pacific Ventures, Ltd,

which is the owner of 500 shares of Trikona Advisers Limited representing 50% of the

ownership of Trikona Advisers Limited and Aashish Kalra as a representative of

Trikona Advisers Limited advising the plaintiffs of the following:

       When the Court grants this Renewed Motion to Withdraw Appearance which

Mr. Kalra had previously directed undersigned counsel to do on May 20, 2020 by

instructing undersigned counsel to cease all work and to transfer files to attorney

Richard Schrier, you will be represented only by attorney Schrier and any additional

counsel you may choose but not by the undersigned.

       For these reasons it is respectfully requested that this Renewed Motion to Withdraw

Appearance for each of the plaintiffs-counterdefendants in this case be granted immediately.



                                                       Isl Andrew B. Bowman
                                                       ANDREW B. BOWMAN
                                                       Fed. Bar No: ct00122
                                                       1804 Post Road East
                                                       Westport, CT 06880
                                                       (203) 259-0599
                                                       (203) 255-2570 (Fax)
                                                       andrew@andrewbowmanlaw.com




                                              4
 Case 3:18-cv-00260-KAD Document 103 Filed 09/09/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        This is to certify that on this 9th day of September, 2020, a copy of the foregoing
Plaintiffs' Renewed Motion to Withdraw Appearance for all Plaintiffs and Counter-defendants
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court' s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court' s CM/ECF System.

       and sent by electronic communication on this     9th   day of September, 2020 to:

Aashish Kalra, individually and as representative of Asia Pacific Ventures Ltd., and Trikona
Advisers Limited at aashish@kalras.com



                                                       /s/ Andrew B. Bowman
                                                       ANDREW B. BOWMAN




                                                5
